DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ amendment to the claims filed on 10/24/2022 is acknowledged and entered into the record.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-4 and 6-50 are pending.
Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-4 and 6-41 in the reply filed on 10/24/2022 is acknowledged.
5.	Claims 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
	Claims 1-4 and 6-41 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/554,494, filed on 09/05/2017.
Information Disclosure Statement
7.	The IDS filed on 10/26/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

8.	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  In the instant case, Fig. 26 contains sequence disclosures that do not contain SEQ ID Nos.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2, 10, 17, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2 and 10, the recitation of the limitations “wherein the bifunctional ispDF enzyme differs by at least one amino acid from the following ispDF enzymes….” and “is no more than 31% similar to CJ-ispDF” is indefinite because it is unclear what the structure of the enzyme the claim is referring to.  Without a sequence for comparison, one cannot ascertain the structure that is encompassed by the claim.  It is suggested that applicants clarify the meaning of the claim.
Regarding claims 17 and 26, the phrase "e. g." and “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112(a)
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
12.	Claims 1-4 and 6-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1, 3-4, and 6-9 are drawn to an expression cassette comprising a heterologous promoter operably linked to a nucleic acid encoding a bifunctional ispDF enzyme, wherein the bifunctional ispDF enzyme comprises an amino acid sequence at least 75% identical to SEQ ID NO:  1, SEQ ID NO:  2, or SEQ ID NO: 3.  The structure and function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation is unlimited.
	Claim 2 is drawn to the expression cassette of claim 1, wherein the bifunctional ispDF enzyme differs by at least one amino acid from the following ispDF enzymes H. pylori HP1020, H. pylori J99 jhp0404, H. pylori HPAG1 HPAG1_0427, H. hepaticus HH1582, H. acinonychis st. Sheeba Hac_1124, W. succinogenes DSM 1740 WS1940, S. dentrificans DSM 1251 Suden--_1487, C. jejuni subsp. Jejuni NCTC 11168 Cj1607, C. jejuni RM1221 CJE1779, C. jejuni subsp. jejuni 81-176 CJJ81176_1594, and C. fetus subsp. fetus 82-40 CFF8240_0409.  The structure and function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation is unlimited.
	Claims 11-20 are drawn to a plasmid comprising the expression cassette according to claim 1.  The structure and function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation is unlimited.
	Claims 21-41 are drawn to a host cell comprising the expression cassette of claim and/or the plasmid of claim 11.  The structure and function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation is unlimited.
	In this case, the specification discloses an actual reduction to practice of the following representative species of the genus of nucleic acids encoding a bifunctional ispDF enzyme as encompassed the claims (i.e. a polynucleotide encoding a bifunctional ispDF enzyme comprising the amino acid sequence of SEQ ID Nos:  1, 2, and 3 and having 2-C-methyl-D-erythritol 4-phosphate cytidylyltransferase and 2-C-methyl-D-erythritol 2,4-cyclodiphosphate synthase activities).  There are no other drawings or structural formulas disclosed of nucleic acids encoding a bifunctional ispDF enzyme as encompassed the claims of any function as encompassed by the claims.  While Gabrielsen et al. (Eur. J. Biochem, 2004; cited on PTO-892 mailed 05/24/2022) disclose bifunctional ispDF enzymes from other species having 2-C-methyl-D-erythritol 4-phosphate cytidylyltransferase and 2-C-methyl-D-erythritol 2,4-cyclodiphosphate synthase activities, the present claims are unlimited with respect to the function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation.   A “representative number of species” means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed.Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” Jn re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
	The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function.
	There is no prior-art or disclosed teaching regarding the infinite number of amino acids that can vary in the bifunctional ispDF enzyme up to 25% by either conservative or non-conservative substitutions, deletions, additions, or insertions and still result in a polypeptide that of any activity.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, written description for a “representative set” of bifunctional ispDF enzymes of any function that are recited in the claims is absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
B.	Scope of Enablement
13.	Claims 1-4 and 6-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification while being enabling for a nucleic acid encoding a bifunctional ispDF enzyme comprising the amino acid sequence of SEQ ID NO:  1, 2, and 3 and having 2-C-methyl-D-erythritol 4-phosphate cytidylyltransferase and 2-C-methyl-D-erythritol 2,4-cyclodiphosphate synthase activities, does not reasonably provide enablement for all nucleic acids encoding all bifunctional ispDF enzymes as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claims 1, 3-4, and 6-9 are drawn to an expression cassette comprising a heterologous promoter operably linked to a nucleic acid encoding a bifunctional ispDF enzyme, wherein the bifunctional ispDF enzyme comprises an amino acid sequence at least 75% identical to SEQ ID NO:  1, SEQ ID NO:  2, or SEQ ID NO: 3.  The structure and function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation is unlimited.
	Claim 2 is drawn to the expression cassette of claim 1, wherein the bifunctional ispDF enzyme differs by at least one amino acid from the following ispDF enzymes H. pylori HP1020, H. pylori J99 jhp0404, H. pylori HPAG1 HPAG1_0427, H. hepaticus HH1582, H. acinonychis st. Sheeba Hac_1124, W. succinogenes DSM 1740 WS1940, S. dentrificans DSM 1251 Suden--_1487, C. jejuni subsp. Jejuni NCTC 11168 Cj1607, C. jejuni RM1221 CJE1779, C. jejuni subsp. jejuni 81-176 CJJ81176_1594, and C. fetus subsp. fetus 82-40 CFF8240_0409.  The structure and function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation is unlimited.
	Claims 11-20 are drawn to a plasmid comprising the expression cassette according to claim 1.  The structure and function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation is unlimited.
	Claims 21-41 are drawn to a host cell comprising the expression cassette of claim and/or the plasmid of claim 11.  The structure and function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation is unlimited.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: The scope of claimed bifunctional ispDF enzyme that can accept up to 25% sequence variation is structurally and functionally unlimited.  While Gabrielsen et al. (Eur. J. Biochem, 2004; cited on PTO-892 mailed 05/24/2022) disclose bifunctional ispDF enzymes from other species having 2-C-methyl-D-erythritol 4-phosphate cytidylyltransferase and 2-C-methyl-D-erythritol 2,4-cyclodiphosphate synthase activities, the present claims are unlimited with respect to the function of the bifunctional ispDF enzyme that can accept up to 25% sequence variation.   
To this end, the reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of nucleic acids encoding a bifunctional ispDF enzyme, i.e. a polynucleotide encoding a bifunctional ispDF enzyme comprising the amino acid sequence of SEQ ID Nos:  1, 2, and 3 and having 2-C-methyl-D-erythritol 4-phosphate cytidylyltransferase and 2-C-methyl-D-erythritol 2,4-cyclodiphosphate synthase activities.  Other than these working example, the specification fails to disclose any other working examples of nucleic acids encoding a bifunctional ispDF of any function as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to SEQ ID NO: 1, 2, and 3 that maintain the desired activity and functional properties.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Conclusion
14.	Status of the claims:
	Claims 1-4 and 6-50 are pending.
	Claims 42-50 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-4 and 6-41 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656